 Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 1 of 24 PageID #: 4693



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                    )
BIOGEN INTERNATIONAL GMBH           )
and BIOGEN MA INC.,                 )
                                    )        C.A. No. 17-823-LPS
               Plaintiffs,          )        (Consolidated)
                                    )
    v.                              )
                                    )
AMNEAL PHARMACEUTICALS LLC, et. al, )
                                    )
               Defendants.          )
                                    )

   BIOGEN’S PROPOSED FINDINGS OF FACT ON SECONDARY CONSIDERATIONS
               OF NON-OBVIOUSNESS AND INJUNCTIVE RELIEF

   Of Counsel:                            ASHBY & GEDDES
                                          Steven J. Balick (#2114)
   James B. Monroe                        Andrew C. Mayo (#5207)
   Eric J. Fues                           500 Delaware Avenue, 8th Floor
   Laura P. Masurovsky                    P.O. Box 1150
   Sanya Sukduang                         Wilmington, Delaware 19899
   Paul W. Browning                       (302) 654-1888
   Li Feng                                sbalick@ashbygeddes.com
   Andrew E. Renison                      amayo@ashbygeddes.com
   John E. Nappi
   Jeanette M. Roorda                     Attorneys for Plaintiffs
   Aaron G. Clay
   FINNEGAN, HENDERSON, FARABOW,
     GARRETT & DUNNER, LLP
   901 New York Ave., N.W.
   Washington, D.C. 20001
   (202) 408-4000

   Megan L. Meyers
   FINNEGAN, HENDERSON, FARABOW,
     GARRETT & DUNNER, LLP
   271 17th Street NW, Suite 1400
   Atlanta, GA 30363
   (404) 653-6565

   Dated: January 31, 2020




  {01532250;v1 }
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 2 of 24 PageID #: 4694



                                                        Table of Contents

I.       INTRODUCTION .............................................................................................................. 1

II.      NATURE OF THE CASE .................................................................................................. 1

         A.        Parties ...................................................................................................................... 1

         B.        Patent-in-Suit and Asserted Claims ........................................................................ 1

         C.        Tecfidera® ............................................................................................................... 2

         D.        Infringement ............................................................................................................ 2

III.     THE ASSERTED CLAIMS OF THE ’514 PATENT WERE NOT OBVIOUS................ 3

         A.        Unexpected Results ................................................................................................. 3

                   1.         The Results for 480 mg/day Were Unexpected .......................................... 3

                   2.         The Phase III Results Surprised Biogen Personnel and
                              Investigators .............................................................................................. 12

                   3.         The Phase III Results Amounted to A Difference in Kind ....................... 13

         B.        Additional Objective Indicia of Nonobviousness ................................................. 14

                   1.         Long-Felt But Unmet Need ...................................................................... 14

                   2.         Commercial Success ................................................................................. 16

                   3.         Copying ..................................................................................................... 20

IV.      BIOGEN IS ENTITLED TO INJUNCTIVE RELIEF ..................................................... 20

V.       CONCLUSION ................................................................................................................. 20




{01532250;v1 }
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 3 of 24 PageID #: 4695



                                Table of Abbreviations

           MS                                Multiple sclerosis

         RRMS                             Relapsing-remitting MS

          DMT                           Disease-modifying therapy

      ’514 patent                        U.S. Patent No. 8,399,514

          DMF                               Dimethyl fumarate

         MMF                               Monomethyl fumarate

           QD                                   Once daily

          BID                                   Twice daily

          TID                                   Thrice daily

          MRI                           Magnetic resonance imaging

          ARR                             Annualized relapse rate

          EMA                          European Medicines Agency

        ANDA                        Abbreviated New Drug Application

          PTO                     United States Patent & Trademark Office

          Gd+                             Gadolinium-enhancing

         EDSS                        Expanded Disability Status Scale

      ECTRIMS       European Committee For Treatment and Research in Multiple Sclerosis

          AAN                        American Academy of Neurology

          PTX                             Plaintiffs’ Trial Exhibit

          DTX                            Defendants’ Trial Exhibit

          PDX                            Plaintiffs’ Demonstrative




{01532250;v1 }
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 4 of 24 PageID #: 4696



I.       INTRODUCTION

         1.      This matter was tried before the Court on December 6 and 9 and December 11

through 13, 2019. Being duly advised the Court now issues its findings of fact and conclusions of

law pursuant to Fed. R. Civ. P. 52(a).

         2.      Plaintiffs Biogen International GmbH and Biogen MA Inc. (“Biogen” or

“Plaintiffs”) have no burden to prove in this case. Defendants have stipulated to infringement of

the asserted claims of U.S. Patent No. 8,399,514 (“the ’514 patent”). Defendants asserted

invalidity based on obviousness, anticipation, lack of written description, lack of enablement,

derivation, and improper inventorship. Defendants have not met their burden.

II.      NATURE OF THE CASE

         A.      Parties

         3.      Information on the parties and experts who testified at trial is found in the Pretrial

Order Ex. 1 (D.I. 347-1 at 2-12), Ex. 6 (D.I. 347-1 at 468-72), and Ex. 7 (D.I. 347-1 at 473-78).

         B.      Patent-in-Suit and Asserted Claims

         4.      Biogen MA Inc. f/k/a Biogen Idec MA Inc. is the owner of the ’514 patent,

entitled “Treatment for Multiple Sclerosis,” issued on March 19, 2013. (DTX001 at 1.)

         5.      The ’514 patent was filed on February 13, 2012 as U.S. Patent Application No.

13/372,426 (“the ’426 application”). The ’426 application is a continuation of U.S. Patent

Application No. 12/526,296, filed as PCT/US2008/001602 on February 7, 2008. This PCT

application claims priority to U.S. Provisional Application No. 60/888,921, filed on February 8,

2007. Pretrial Order Ex. 1 (D.I. 347-1 at Uncontested Fact No. 19.)

         6.      Biogen asserted that Defendants infringe claims 1-4, 6, 8-13 and 15-16 of the ’514

patent (“asserted claims”). Pretrial Order Ex. 1 (D.I. 347-1 at Uncontested Fact No. 22.)



{01532250;v1 }                                     1
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 5 of 24 PageID #: 4697



         7.      While each claim of the ’514 patent is separately presumed valid, 35 U.S.C. § 282,

Claim 15 is illustrative:

         15. A method of treating a subject in need of treatment for multiple sclerosis
         comprising orally administering to the subject pharmaceutical composition
         consisting essentially of (a) a therapeutically effective amount of dimethyl fumarate
         and (b) one or more pharmaceutically acceptable excipients, wherein the
         therapeutically effective amount of dimethyl fumarate is about 480 mg per day.

         C.      Tecfidera®

         8.      Tecfidera® is an oral medication indicated for treating relapsing forms of MS,

administered twice a day, as capsules containing 120 mg of DMF for a starting dose of 240 mg a

day, and as capsules containing 240 mg of DMF, for a total daily maintenance dose of 480 mg of

DMF. (PDX003-20; Duddy 389:15-390:10.)

         9.      Tecfidera® is a disease-modifying therapy for MS. (Duddy 388:21-389:1, 17-20.)

         D.      Infringement

         10.     Defendants Hetero, MSN, Sandoz, Prinston and Shilpa have all stipulated that the

commercial manufacture, use, sale, offer to sell and/or importation of their respective ANDA

products prior to the expiration of the ’514 patent in accordance with the labeling proposed in their

respective ANDAs would infringe the asserted claims pursuant to 35 U.S.C. § 271, provided those

claims are not proven invalid or unenforceable. Zydus has stipulated that the submission of its

ANDA constitutes infringement of the asserted claims of the ’514 patent pursuant to 35 U.S.C. §

271, provided those claims are not proven invalid or unenforceable.




{01532250;v1 }                                    2
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 6 of 24 PageID #: 4698



III.     THE ASSERTED CLAIMS OF THE ’514 PATENT WERE NOT OBVIOUS

         A.      Unexpected Results

                 1.     The Results for 480 mg/day Were Unexpected

                        a.      480 mg/day Demonstrated Unexpected Statistically Significant
                                Efficacy

         11.     One skilled in the art would not have expected, and could not have predicted, the

Phase III results based on the Phase II results. Biogen’s Phase II study showed that 120 mg/day

and 360 mg/day DMF were ineffective—only 720 mg/day showed any statistically significant

efficacy. (DTX329 at 12-15; PDX003-21, 22; Duddy 391:13-392:8, 392:17-23; 393:3-9.)

         12.     In 2004, Biogen initiated its Phase II (six-month, placebo-controlled) clinical trial

of BG-12 (DMF) in ten countries and enrolled 257 patients with RRMS.                     (PTX100 at

BiogenF00006928; DTX329 at 1.) The study also included a six-month safety extension period.

(PTX100 at BiogenF00006928; DTX329 at 8.) Ninety-one percent of the patients completed the

placebo-controlled portion of the clinical trial. (PTX100 at BiogenF00006928.)

         13.     Patients were randomly assigned to one of four treatment groups for 24 weeks: (a)

120 mg DMF QD (120 mg/day); (b) 120 mg DMF TID (360 mg/day); (c) 240 mg DMF TID (720

mg/day); and (d) placebo. (PTX100 at BiogenF00006929; DTX329 at 8-9.)

         14.     The primary endpoint of the study was the sum of all new Gd+ lesions from four

brain MRI scans obtained at weeks 12, 16, 20 and 24. (PTX100 at BiogenF00006929; DTX329

at 7.) Secondary endpoints included the cumulative number of new Gd+ lesions on scans from

week 4 to week 24, the number of new or newly enlarging T2-hyperintense lesions at week 24, the

number of new T1-hypointense lesions at week 24 and annualized relapse rate (ARR). (PTX100

at BiogenF00006929; DTX329 at 7.) Additional endpoints included disability progression as

measured by Expanded Disability Status Scale (EDSS). (PTX100 at BiogenF00006929.)


{01532250;v1 }                                     3
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 7 of 24 PageID #: 4699



         15.     Certain results of Biogen’s Phase II study were reported in 2006. (DTX329 at 1;

PTX100 at BiogenF00006929-30, BiogenF00006967-68; Duddy 390:13-18, 390:24-391:1.) The

Phase II results showed that 120 mg/day and 360 mg/day did not exhibit a statistically significant

difference compared to placebo for any of the primary or secondary endpoints. (DTX329 at 12-

15; PTX100 at BiogenF00006930-33; Duddy 391:13-392:8.)

         16.     Contrary to Dr. Stobbe’s testimony, the results for 360 mg/day did not suggest or

indicate a trend toward efficacy. (Duddy 392:12-23.) For example, the results for 120 mg/day

and 360 mg/day DMF in reducing new/newly enlarging T2 lesions were nearly identical to those

for placebo. (DTX329 at 14.)

         17.     In contrast, the 720 mg/day DMF dose showed a statistically significant effect

compared to placebo on the primary endpoint and all secondary endpoints except ARR. (DTX329

at 12-16, 20; PTX100 at BiogenF00006930-34; PDX003-21, 22; Duddy 391:13-392:8; 392:24-

393:22; 400:8-20.) For example, patients administered 720 mg/day DMF showed a 69% decrease

(P<0.001) in the mean number of new Gd+ lesions over MRI scans weeks 12 to 24 compared to

placebo. (DTX329 at 12; PTX100 at BiogenF00006930.) Patients administered 720 mg/day DMF

also showed a 48% decrease (P<0.001) in the mean number of new/newly enlarging T2-

hyperintense lesions at week 24 compared to placebo.              (DTX329 at 14; PTX100 at

BiogenF00006932.) The reported Phase II results stated that BG12 (DMF) had a “32% reduction

(240 mg tid vs placebo)” in ARR. (DTX329 at 20; PDX003-22.)

         18.     In Biogen’s Phase III DEFINE trial, the results of which were published in 2012,

the primary endpoint was the proportion of patients who had a relapse by two years. (DTX447 at

1; PDX003-24; Duddy 403:10-12; 404:15-17.) Other endpoints included ARR, the number of new




{01532250;v1 }                                   4
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 8 of 24 PageID #: 4700



and enlarging T2-weighted lesions, the number of Gd+ lesions and confirmed progression of

disability. (DTX447 at 1; PDX003-24; Duddy 404:15-21.)

         19.      1237 patients in DEFINE were randomly assigned to one of three treatment groups:

(1) 240 mg DMF BID (480 mg/day), (2) 240 mg DMF TID (720 mg/day), and (3) placebo.

(DTX447 at 1, 4; PDX003-24; Duddy 404:22-23.) For each of the endpoints, the results for 480

mg/day and 720 mg/day DMF were statistically significantly better than those for placebo.

(DTX447 at 1; PTX100 at BiogenF00006935-36.) Moreover, the results for the 480 mg daily dose

were similar to those with the 720 mg daily dose for each end point measured. (DTX447 at 1;

PDX003-27; Duddy 406:9-407:10.)

         20.      The estimated proportion of patients who had a relapse by two years was

significantly lower in groups dosed with 480 mg/day and 720 mg/day than in the placebo group

(27% with 480 mg/day and 26% with 720 mg/day vs. 46% with placebo, P<0.001 for both

comparisons). (DTX447 at 1; PDX003-27; Duddy 406:9-407:10.) Clinicians find this primary

endpoint particularly useful, because it “look[s] at each individual’s unique chance of getting

through the two years, whether they relapse once or many times or not at all.” (Duddy 406:12-

19.) Thus, if 100 patients are dosed with 480 mg/day DMF, approximately “20 people will be

relapse free at the end of that two years, who would have relapsed if they had been on placebo.”

(Id. 407:2-10.)

         21.      “[T]he 480 [mg/day] dose reduced [relapse rate] by 53 percent, [and] 720 [mg/day]

by 48 percent, so hovering on either side of 50 percent.” (Duddy 405:24-25.) Specifically, the

annualized relapse rate at 2 years was 0.17 for patients dosed with 480 mg/day and 0.19 for those

dosed with 720 mg/day, as compared to 0.36 for the placebo group, representing relative reductions




{01532250;v1 }                                    5
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 9 of 24 PageID #: 4701



of 53% and 48% for the 480 mg/day and 720 mg/day doses, respectively (P<0.001 for both

comparisons). (DTX447 at 1.)

         22.     The estimated proportion of patients in DEFINE with confirmed progression of

disability was 16% for those dosed 480 mg/day, 18% for those dosed 720 mg/day and 27% for

those dosed with placebo, with significant relative risk reductions of 38% for 480 mg/day

(P=0.005) and 34% for 720 mg/day (P=0.01). (DTX447 at 1.)

         23.     In Biogen’s Phase III CONFIRM trial, the results of which were published in 2012,

the primary endpoint was ARR over two years. (DTX446 at 1; Duddy 403:18-19.) Other

endpoints included the proportion of patients who had a relapse by two years, the number of Gd+

lesions, the number of new and enlarging T2-hyperintense lesions, the number of new T1-

hypointense lesions and progression of disability. (DTX446 at 1; PDX003-25.)

         24.     1430 patients in CONFIRM were randomly assigned to one of four treatment

groups: (1) 240 mg DMF BID (480 mg/day), (2) 240 mg DMF TID (720 mg/day), (3) subcutaneous

daily injections of 20 mg glatiramer acetate for 96 weeks, and (4) placebo. (DTX446 at 1, 3;

PDX003-25; Duddy 405:1-13.) For each of the endpoints except progression of disability, the

results for 480 mg/day were statistically significantly better than those with placebo. (DTX446 at

1.)

         25.     At two years, 480 mg/day and 720 mg/day reduced the relapse rate by

approximately “50 percent, 480 [mg/day] at 44 percent reduction, [720 mg/day] at 51 percent

reduction.” (Duddy 406:1-3.) Specifically, the ARR was significantly lower with 480 mg/day

DMF (0.22), 720 mg/day DMF (0.20) and glatiramer acetate (0.29) than with placebo (0.40)

(relative reductions: 480 mg/day DMF, 44% (P<0.001); 720 mg/day DMF, 51% (P<0.001);

glatiramer acetate, 29% (P=0.01) (DTX446 at 1.) As compared to placebo, 480 mg/day DMF,



{01532250;v1 }                                   6
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 10 of 24 PageID #: 4702



720 mg/day DMF and glatiramer acetate significantly reduced the numbers of new or enlarging

T2-weighted hyperintense lesions (all P<0.001) and new T1-weighted hypointense lesions

(P<0.001, P<0.001 and P=0.002, respectively). (Id.)

         26.     During prosecution of the ’514 patent application, Richard A. Rudick, M.D.

submitted a July 30, 2012, declaration, detailing the unexpected results from Biogen’s DEFINE

and CONFIRM studies. (DTX017 at 1; Duddy 403:20-404:3; 405:17-406:8.) The DEFINE and

CONFIRM results are summarized in Figures 3-5 in Dr. Rudick’s declaration. (DTX017 at 7-8.)

         27.     For example, Figure 3 in Dr. Rudick’s declaration showed the surprising efficacy

of the 480 mg daily dose in statistically significantly reducing ARR compared to placebo:




(DTX017 at 7; PDX003-26.) The reduction in ARR seen in both Phase III trials also demonstrates

that 480 mg/day has similar efficacy in treating MS to 720 mg/day. (Duddy 405:14-406:8.)

                        b.     480 mg/day Demonstrated an Unexpected Magnitude of Effect

         28.     One skilled in the art would not have expected that 480 mg/day would be effective

in treating MS, let alone similarly efficacious to 720 mg/day, based on Phase II. As Dr. Duddy

testified, “absolute surprise that we have a drug at a dose not tested, not only doing better than the

new expectations that we had, but actually overtaking the higher dose, and then landing in very

much the same efficacy range as that higher dose after the phase III.” (Duddy 402:20-403:2; see

also id. 488:17-20.)

{01532250;v1 }                                    7
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 11 of 24 PageID #: 4703



         29.     The magnitude of the effect—clinical and radiological—seen in Phase III was not

anticipated by the MS community. In 2007, injectable MS therapies interferons and glatiramer

acetate reduced relapse rate by 30%—Dr. Lindsey characterized these therapies as “modestly

effective.” (Lindsey 121:18-122:5; 152:13-153:6; see also Duddy 389:6-7 (“So we have first line

low efficacy injectable therapies.”; DTX329 at 2 (“Significant unmet need for multiple sclerosis

(MS) therapies. ~30% relapse reduction by current disease-modifying therapies.”).

         30.     Similarly, 720 mg/day demonstrated an “unimpressive, interferon like” relapse rate

reduction of roughly 30% in Phase II. (Duddy 487:8-11; DTX329 at 16, 20; PDX003-22.)

         31.     In a 2009 presentation to MS nursing professionals before the Phase III results were

known, Dr. Duddy anticipated that the 720 mg/day dose of DMF (BG12) from Phase II would

occupy the same therapeutic space—low efficacy, low risk—as the interferons in treating MS:




(DTX495 at 30; PDX003-23, 28.) Based on Phase II, Dr. Duddy expected that DMF (BG12) dosed

at 720 mg/day would reduce the ARR by roughly 30%, similar to interferons and glatiramer

acetate. (Duddy 389:5-7; 393:14-395:22; 398:8-13, 398:17-23; 400:21-401:7; 430:13-15.)

         32.     Discussing his 2009 presentation, Dr. Duddy explained that “the general tendency

in MS drugs [is] these tend to lie on a diagonal, which you see, which is that drugs tend t[o] be

either relatively risk free and well tolerated but not all that efficacious, which puts them down in


{01532250;v1 }                                    8
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 12 of 24 PageID #: 4704



the bottom left quadrant, or they tend to be in the top right quadrant where we have a higher level

[of] efficacy, but you have to sacrifice tolerability and risk with that.” (Duddy 395:6-15.) Dr.

Duddy explained that the “best quadrant is the one of the two that is sadly empty here, which is

one to look at a drug that is high efficacy and low burden of drug, so the bottom right quadrant.”

(Id. 396:1-4.) As for DMF, Dr. Duddy testified that the “data we have seen with roughly that

estimated 30 percent reduction and a safety profile which was described as the drug being generally

safe and well tolerated, I felt that it belonged on the phase II data and would therefore be predicted

to be close to the interferons, which is where I put it.” (Id. 395:17-22.)

         33.     Dr. Duddy’s November 2011 presentation after the Phase III results were

announced illustrated the extent to which the Phase III results greatly changed the MS

community’s perception of the drug. In his 2011 presentation, Dr. Duddy reappraised the drug’s

efficacy, while maintaining its favorable safety profile:




(PTX403 at 45; PDX003-28.) Dr. Duddy expressed his surprise at the high level of relapse rate

reduction and strength of the MRI results by both the 480 mg/day and 720 mg/day, given the

modest magnitude of efficacy of 720 mg/day seen in Phase II. (Duddy 402:5-403:2; 408:3-409:3.)

         34.     Moreover, contrary to the tendency for MS therapies to sacrifice safety for greater

efficacy, DMF at 480 mg/day achieved an unexpected balance of favorable safety profile and high



{01532250;v1 }                                    9
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 13 of 24 PageID #: 4705



efficacy. (Id. 401:8-25; 408:15-25 (“[Tecfidera] has now moved significantly to the right. So

again, with that roughly 50 percent I put it in line with another drug of 50 percent, which moves

into a higher efficacy. Again, I was impressed that there had been really nothing here that changed

my view on the drug safety or tolerability. When we see the phase III results, so it remains in the

same quadrant in the same half of that, putting it in a quadrant of a drug with higher efficacy, but

with lower risk of tolerability issues.”).

         35.     Consistent with Dr. Duddy’s opinions, Defendants’ expert Dr. Lindsey also found

Biogen’s Phase III results unexpected and surprising based on the Phase II results. On his personal

website educating the public about MS (PTX213 (stating that one purpose is to “serve as an

information resource” and “the opinions here are my own”); PDX003-23; Lindsey 153:7-20), he

reported Biogen’s Phase II results, presented at the September 2009 ECTRIMS meeting, stating

that BG12 (DMF) “reduced relapse rate by about 30% compared to placebo” (PTX214) similar to

interferons and glatiramer acetate MS therapies. (Lindsey 121:18-122:1; 153:2-6; 154:21-155:3;

Duddy 399:3-25.)      Like Dr. Duddy’s opinions at the time, Dr. Lindsey added that “[t]he

combination of increased effectiveness and safety is elusive.” (PTX214; Lindsey 155:4-21.)

         36.     Dr. Lindsey expressed his surprise at the impressive and unexpected results of

Biogen’s Phase III DEFINE study. From the ECTRIMS 2011 meeting, Dr. Lindsey stated that the

“most important results were from a Phase III study of a drug called BG12.” (PTX215; PDX003-

31; Lindsey 156:5-18.) Dr. Lindsey, commenting on dosing “either 2 or 3 times a day,” noted the

“annual relapse rate on placebo was 0.364, while it was 0.172 on the lower dose BG12 and 0.189

on the higher dose of BG12. This is a reduction of 53 or 48% in the relapse rate.” (PTX215; see

also Lindsey 156:19-22.) Dr. Lindsey also noted that to the 480 mg/day dose, “[t]here was also a

marked effect on MRI activity, with a reduction of about 90% in enhancing lesions and 85% in



{01532250;v1 }                                  10
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 14 of 24 PageID #: 4706



new T2 lesions.” (PTX215.) Dr. Lindsey therefore reported that “[t]hese are impressive results,

both for efficacy and safety. In their Phase II study (see the report from ECTRIMS 2009) this

drug reduced relapse rate by 30%, so these results are a little surprising.” (Id.) (emphasis added).

         37.     Consistent with Dr. Duddy’s testimony, Dr. Lindsey testified as to the first Phase

III study that “there was a . . . considerably better effect in the phase III studies . . . . So [the Phase

III results] were better than I would have expected.” (Lindsey 157:14-21; Duddy 411:20-412:17;

see also Lindsey 156:23-158:5 (Q: Aside just from the posting, you believed that these results

were a lot better in phase III than the phase II results would have led you to expect; is that right?

A: Yes, I was expecting about a 30 percent reduction in relapse rate from phase III based on what

we had found in phase II.”)) (emphasis added). Dr. Lindsey concluded that a “second phase III

study is in progress, and the results should be available soon. If they see the same benefits, this

will be an attractive medicine.” (PTX215.)

         38.     After hearing Biogen’s Phase III CONFIRM results reported at the AAN 2012

meeting, Dr. Lindsey similarly praised its positive results. He commented on the tested DMF

doses, i.e., 480 mg/day and 720 mg/day, and their respective reductions in relapse rate compared

to placebo—44% and 51%. (PTX216; PDX003-31.) He also reiterated that “[t]he results of the

first Phase III study (see ECTRIMS 2011) were quite impressive.” (PTX216 (emphasis added);

Lindsey 158:10-25; Duddy 414:12-14.)

         39.     Dr. Lindsey’s analysis and testimony confirms that skilled artisans can compare

results at different doses in the same clinical trial and across clinical trials. (Lindsey 163:13-14.)

         40.     The radiological outcomes in Phase III also surprised skilled artisans. In Phase II,

720 mg/day statistically significantly reduced new/newly enlarging T2 lesions by 48%. (DTX329

at 14; PDX003-22; Duddy 393:5-9, 400:15-16.) Dr. Duddy testified that T2 lesion reduction is



{01532250;v1 }                                      11
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 15 of 24 PageID #: 4707



“an important one for clinicians” and “helps us form a view of the magnitude of the effect we’re

likely to see clinically.” (Duddy 393:5-9.) Contemporaneous with the Phase II results, other MS

therapies showed “T2 reduction rates of 80 percent. 50 percent is well short of what we have been

seeing with therapies whose level of magnitude that we already know.” (Duddy 393:10-14.) In

the DEFINE Phase III study, 720 mg/day unexpectedly reduced T2 lesions by 74%, and 480

mg/day exceeded this effect with an 85% reduction. (Duddy 402:8-403:2; DTX447 at 6-7.) One

skilled in the art would therefore not have predicted the magnitude of effect of 720 mg/day in a

longer, bigger study, nor that a lower dose of 480 mg/day would exceed that effect.

                   2.      The Phase III Results Surprised Biogen Personnel and Investigators

           41.     The reactions of Biogen personnel and investigators involved in developing

Tecfidera® when they first analyzed and announced the Phase III results further evidences the

surprising and unexpected nature of those results.

           42.     Dr. Dawson, who led the Phase III studies and carried Tecfidera® through FDA

approval (Dawson 284:15-23; 285:6-11), and others involved in the clinical studies expected 720

mg/day DMF in the Phase III trials to reduce ARR by approximately 30% based on the Phase II

results.         (Dawson    318:15-319:14;   334:3-4;   335:21-23;   340:22-341:12;    PTX114      at

BiogenF10157883.)

           43.     Dr. Dawson testified that when Biogen statisticians unblinded and calculated the

clinical data, “they were so surprised with the results that actually they figured they did something

wrong and they started over from the beginning and completely reanalyzed the study.” (Dawson

333:9-17; see also id. 333:18-334:14) (emphasis added). Before Dr. Dawson disclosed the

DEFINE results to the principal investigators—esteemed clinicians in the field—they predicted

relapse rate reductions for 720 mg/day from “high 20s” to “high 30s.” (Id. 338:17-25; 341:2-12.)

When informed of the results for 720 mg/day, “[t]hey were incredibly thrilled and excited. It was
{01532250;v1 }                                    12
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 16 of 24 PageID #: 4708



very unexpected.” (Id. 341:13-14.) Dr. Dawson also testified that when they were similarly asked

about the 480 mg/day dose, “the thinking was that it would be less efficacious than the 720

milligram dose, and when we told them that the actual effect . . . was 53 percent effect on relapses,

they were again, very surprised.” (Id. 341:17-23; see also id. 342:1-3.)

         44.     Dr. Dawson was similarly surprised and amazed at the results. (Dawson 333:9-

334:14.) During prosecution of the ’514 patent application, Dr. Dawson submitted a declaration

detailing the unexpected results of the Phase III DEFINE trial. (Dawson 303:20-24; PTX100.)

Consistent with her trial testimony, Dr. Dawson explained in her declaration that one skilled in the

art would not have a reasonable expectation that 480 mg/day DMF would provide statistically

significant and clinically meaningful effectiveness for treating MS, and one skilled in the art would

have been very surprised that 480 mg/day was similarly efficacious to 720 mg/day. (PTX100 at

BiogenF00006945-46) (“Even more unexpected . . . was the magnitude of treatment effect of the

DEFINE study -- the 480 mg/day dose demonstrated similar efficacy to the 720 mg/day dose on

both clinical and MRI measures of MS disease activity -- with a high level of statistical

significance.”) (emphasis in original).

                 3.     The Phase III Results Amounted to A Difference in Kind

         45.     The difference in results between Biogen’s Phase II and Phase III clinical trials

amounts to a difference in kind. Based on the Phase II results, skilled artisans expected DMF

dosed at 720 mg/day to exhibit, at best, interferon-like efficacy. See supra Section III.A.1. And

skilled artisans would not have expected that a lower 480 mg/day dose would treat MS with any

meaningful efficacy, let alone on the same scale as 720 mg/day. See supra Section III.A.1-2.

         46.     The Phase III results, however, showed not only that 480 mg/day and 720 mg/day

greatly exceeded efficacy expectations based on the Phase II 720 mg/day results, but also that the



{01532250;v1 }                                   13
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 17 of 24 PageID #: 4709



lower 480 mg/day dose demonstrated an unexpected magnitude of effect similar to 720 mg/day in

Phase III, and even exceeded it in some respects. (Duddy 402:5-403:2; 488:4-23.)

         47.     MS Trust, a group providing information to MS patients and educating MS health

professionals, classifies Tecfidera® as a more effective MS treatment than interferons, elevating it

to a higher class of MS therapies distinct from the less effective interferons. (PTX429; PDX003-

30; Duddy 409:9-411:6; 413:3-11.)

         B.      Additional Objective Indicia of Nonobviousness

                 1.     Long-Felt But Unmet Need

         48.     As of 2007, no oral medications had been approved to treat MS. (PDX003-19;

PDX004-10; Duddy 389:2-14.)

         49.     MS is a chronic autoimmune disease requiring lifelong therapy. (Lindsey 130:13-

17) (“[I]t’s a chronic disease, it’s life long and once you have it, you continue to get new symptoms

over the rest of your life. And so if you’re thinking specifically about treating MS, it’s going to

be a chronic, life-long treatment.”).

         50.     Injectable and infusion MS therapies were available in 2007, but they required

regular injections or monthly parenteral infusions and had significant limitations. (Lindsey

155:15-17 (“[B]oth of the available treatments that we were using, the interferon and the

[glatiramer] are given by injections which people generally don’t like.”); Duddy 389:5-14.)

         51.     For many patients, these medications were often associated with injection anxiety

or injection-related adverse effects, limiting long-term adherence to treatment and leading many

patients to decline disease-modifying therapy entirely. (Duddy 415:1-416:2; 417:8-14.)

         52.     After the ’514 patent filing date, two oral medications received FDA approval. In

2010, the FDA approved Gilenya® (fingolimod) capsules to treat patients with relapsing forms of

MS. Fingolimod, however, did not satisfy the need for an oral MS medication due to safety

{01532250;v1 }                                   14
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 18 of 24 PageID #: 4710



concerns including teratogenicity, a potentially serious problem for women 20-45 years old, the

most common group treated for MS (Duddy 418:21-419:3), high blood pressure and cardiotoxicity

(Id. 418:17-19; PTX403 at 40) and liver toxicity. (Duddy 418:616-17; PTX403 at 40; PDX003-

32.) These safety concerns led the EMA, for example, to approve fingolimod as a second-line

treatment. (Duddy 418:6-16.)

         53.     Aubagio® (teriflunomide), available in 2012, similarly failed to meet the need for

an oral MS therapy due to its safety concerns, including potential birth defects, liver toxicity and

hair loss, and required fortnightly blood tests (necessitating venipuncture). (Duddy 419:6-420:5;

PDX003-33.) Accordingly, while a relatively small segment of MS patients began therapy with

these drugs, they did not meet the long-felt need for an oral MS therapy. (Duddy 420:3-5; 420:10-

15.)

         54.     Biogen never received FDA approval of 720 mg/day DMF to treat MS (Stobbe

249:18-21).

         55.     Tecfidera®, the commercial embodiment of the claimed invention (Duddy 389:15-

20), satisfied the long-felt, unmet need for a safe, effective, first-line oral MS therapy. As an oral

medication, it brought significant twice-daily convenience to patients and greatly enhanced

compliance, balancing therapeutic efficacy with tolerability, thus improving long-term benefits

compared to injectable MS therapies. (Duddy 413:22-417:1; 417:8-18; 421:12-23.) In Dr.

Duddy’s practice, “Tecfidera was really very disruptive,” leading to surprise not only at “the

number of people who were injecting who switched,” but at “the amount of unexpressed need” by

his patients. (Duddy 414:22-416:14; 421:12-23.)




{01532250;v1 }                                   15
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 19 of 24 PageID #: 4711



                 2.     Commercial Success

                        a.      Tecfidera®’s Marketplace Success

         56.     The marketplace success of Tecfidera® is not disputed. Since its March 2013

launch, Tecfidera® has achieved blockbuster status through 2018, including 2013, on an annualized

basis, with total U.S. sales of $15.9 billion. (Jarosz 736:3-739:23; PDX006-6; PTX732 at Tab 20;

PTX494 at BiogenF600006591, 6641.)            Relative to other disease-modifying MS therapies,

Tecfidera® has enjoyed more success. The market for MS DMTs falls “generally into three

classes--oral therapies, self-injected therapies, and intravenous or infused therapies. Within those

classes, there are quite a number of options available to the marketplace. And at the end of 2018,

there were at least 15 different solutions across those three classes . . . . It’s a very crowded field,

in part because it’s a very serious disease . . . .” (Jarosz 727:19-728:6.) By any comparison,

Tecfidera® “has performed very well.” (Id. 728:7-8.)

         57.     Compared to other blockbuster MS DMTs in 2018, Tecfidera® led all products “on

a revenue basis” and “comprised about 20 percent . . . of the marketplace of these 15 or 18 different

competitors . . . .” (Jarosz 740:9-741:21; PDX006-7; PTX732 at Tab 8.)

         58.     Compared to Gilenya® and Aubagio®, Tecfidera® had nearly doubled their market

share by 2018 despite its later marketplace introduction. (Jarosz 742:1-743:15; PDX006-8;

PTX732 at Tab 18.) Indeed, Tecfidera® “became the country’s number one prescribed oral therapy

for relapsing forms of MS after six months.” (Jarosz 728:18-25; PTX062 at BiogenF70000520.)

         59.     Tecfidera has been and remains a tremendous marketplace success. (Jarosz 745:6-

9 (“The drug has been very successful and continues to be successful. It entered a very crowded

marketplace. It obtained immediate success and it has sustained that success.”).)

         60.     Contrary to industry norms, Tecfidera® performed “well in excess of what was

projected” by Biogen. (Jarosz 745:14-746:6 (“Typically, actual performance is less than projected

{01532250;v1 }                                    16
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 20 of 24 PageID #: 4712



performance . . . . In this case, however, the actual performance of Tecfidera was well in excess of

what was projected.”); PDX006-9; PTX732 at Tab 21.)

         61.     Tecfidera® also received significant praise and recognition shortly after launch

and one year later. (Jarosz 746:11-747:16; PTX063 at BiogenF10159765; PTX064 at

BiogenF10159754; PTX651 at BiogenF70016309-10; PTX547 at BiogenF10159757.

         62.     Defendants’ expert, Mr. Hofmann, does not dispute Tecfidera®’s success, sales

figures or its blockbuster status. (Hofmann 790:6-9 (“I think the data sets and whatnot do reflect

the marketplace performance of Tecfidera.”); 820:11-24.) Mr. Hofmann agreed that by Q4 2018,

Tecfidera® had more sales than any other product to treat MS in the country. (Hofmann 821:15-

822:4; 822:15-823:7; PDX007-1.) In sum, Mr. Hofmann testified, “the numbers tell a pretty

positive story.” (Hofmann 823:13.)

         63.     Mr. Hofmann had no reason to believe that discounts and allowances for Tecfidera®

differed from those for the other oral DMTs, Gilenya® and Aubagio®. (Id. 821:1-14.)

         64.     Biogen’s and ANDA filers’ investments and business planning further

demonstrates Tecfidera®’s success. Biogen has invested significant resources in developing

Tecfidera®. (Jarosz 729:24-733:1; PDX006-5; PTX494 at BiogenF600006667.)

         65.     Defendants have committed substantial resources pursuing market entry through

regulatory approval and litigation. (Jarosz 733:2-736:2.)

         66.     One ANDA filer’s failed attempt to file on the first possible regulatory date

prompted a lawsuit where it alleged to have lost “tens if not hundreds of millions of dollars in

revenue it otherwise would have earned through the sale of its generic version of Tecfidera®.” (Id.

733:20-734:15, 735:4-10; PTX211 at 17-18.)




{01532250;v1 }                                    17
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 21 of 24 PageID #: 4713



         67.     Mr. Hofmann admitted that claims in a published patent application can change

before issuance of a patent. (Hofmann 810:9-12; DTX321.)

         68.     Mr. Hofmann agreed that U.S. Patent No. 7,320,999 (DTX341) issued after the

’514 patent’s 2007 filing date. (Hofmann 810:4-8.)

         69.     Mr. Hofmann did “not offer[] technical opinions” nor rely on any as to whether

others could not develop DMF formulations outside the scope of the claims of U.S. Patent No.

6,509,376. (Hofmann 819:4-23; DTX340.)

                        b.      Causal Nexus

         70.     Tecfidera®’s success, in large part, has been driven by the benefits of the claimed

invention for a treatment of MS, namely, efficacy, safety, tolerability and convenience. Mr. Jarosz

testified as to the benefits of the patented invention. “[T]he invention allows for a unique

combination of four elements—efficacy, tolerability, safety and convenience.            That unique

combination is achieved because of the dosing of 480 milligrams, which comes in two doses a day

. . . . I understand that dosing yielded unexpected efficacy with improved patient compliance.”

(Jarosz 748:11-18; see also id. 771:2-4; PDX006-12.)

         71.     Mr. Jarosz further explained that, in addition to evidence of the clinical importance

of the patented benefits, Drs. Duddy’s and Wynn’s technical opinions and testimony provided a

basis for his understanding of the patented invention’s benefits as a driver of Tecfidera®’s

marketplace success. Specifically, Mr. Jarosz relied on a conversation with Dr. Wynn, Dr. Wynn’s

expert reports and Dr. Duddy’s trial testimony about the patented invention’s benefits. (Jarosz

748:21-24; 749:3-4; 771:10-16; 772:15-20.)

         72.     Mr. Hofmann does not dispute the importance of the patented invention’s attributes:

“I think it is true that efficacy, safety, tolerability and convenience are important drivers of the

sales of Tecfidera . . . .” (Hofmann 802:13-15; see also id. 804:15-18 (“[S]afety, efficacy,
{01532250;v1 }                                    18
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 22 of 24 PageID #: 4714



tolerability, convenience are things that are important to the commercial performance of Tecfidera

. . . .”).)

          73.    Biogen materials providing guidance on marketing messages highlight the patented

invention’s attributes, namely efficacy, safety, tolerability and convenience. (Jarosz 749:8-750:4;

PDX006-13; PTX089 at BiogenF10166092, BiogenF10166097.) Additional marketing materials,

including website-accessed information intended for physicians and patients, further highlight the

patented invention’s attributes of efficacy, safety, tolerability and convenience. (Jarosz 750:7-

751:8, 756:7-11; PDX006-14; PTX457; PTX459; PTX460; PTX461.)

          74.    The New York Times and Investor’s Business Daily articles highlight the

aforementioned benefits of efficacy, safety and tolerability. (Jarosz 751:12-752:1; PDX006-15;

PTX651 at BiogenF70016309-10; PTX064 at BiogenF10159754; see also PTX063; PTX547.)

          75.    The Northstar Metric Tracker, which follows the “behaviors and preferences of

neurologists,” found that “no MS drug consistently was perceived by the neurologists to be better

than Tecfidera in both efficacy and safety,” specifically, “[t]here was no drug that was higher than

Tecfidera on the combination of efficacy and safety.” (Jarosz 752:5-22; PDX006-16.)

          76.    Mr. Jarosz testified that Biogen’s marketing materials and third-party perceptions

of the clinical importance of the patented invention indicate “[t]he advantages of the claimed

invention matter in the marketplace. There is a causal nexus between the patented invention and

the success of Tecfidera.” (Jarosz 753:1-2.)

          77.    “Pricing and marketing and promotion” do not detract from the patented benefits

as significant drivers of Tecfidera®’s commercial success. (Id. 753:4-19.) Pricing for Tecfidera®

and oral DMTs Gilenya® and Aubagio® “track[] one another fairly closely.” (Id. 753:21-754:13;

PDX006-17; PTX732 at Tab 19.) Accordingly, “pricing alone is not responsible” for Tecfidera®’s



{01532250;v1 }                                  19
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 23 of 24 PageID #: 4715



commercial success. (Jarosz 754:10-13; see also id. 754:14-756:11.) Rather, “Tecfidera has been

a success in the marketplace and its success has in large part been due to the patented invention.

As a result, the patent is a commercial success.” (Id. 756:15-17.)

                 3.     Copying

         78.     Over twenty-five ANDA filers, six of whom litigated at trial, are directly copying

Tecfidera® and its use as claimed in the ’514 patent.           (Wynn 639:25-640:15; PTX174 at

HETERO00032910; PTX176 at MSN_DMF 0000076; PTX177 at MSN_DMF 0041063; PTX178

at MSN_DMF 0043534; PTX182 at Sandoz_DMF 0000087; PTX183 at Sandoz_DMF 0000027;

PTX184 at Sandoz_DMF 0019558; PTX190 at Prinston_DMF 0000431; PTX206 at

SHILPA00020418; PTX207 at ZYDDMF0 016819.)

IV.      BIOGEN IS ENTITLED TO INJUNCTIVE RELIEF

         79.     Defendants did not oppose Biogen’s injunctive-relief evidence presented at trial.

Mr. Jarosz provided unrebutted testimony about the irreparable harm to Biogen upon market entry

of generic equivalents to Tecfidera® for which there is no adequate legal remedy (Jarosz 756:22-

762:3; PTX518 at BiogenF600003877; PDX006-20), the balance of harms warranting entry of a

permanent injunction (Jarosz 762:7-763:10; PDX006-21; PTX732 at Tab 24), and furtherance of

the public interest in enjoining Defendants from market entry. (Jarosz 763:15-25.)

V.       CONCLUSION

         80.     Defendants have stipulated to infringement of the asserted claims of the ’514 patent.

         81.     Unexpected results and additional objective indicia of nonobviousness confirm the

nonobviousness of the patented invention.




{01532250;v1 }                                    20
Case 1:17-cv-00823-MN Document 353 Filed 01/31/20 Page 24 of 24 PageID #: 4716




                                           ASHBY & GEDDES

                                           /s/ Steven J. Balick
                                           ____________________________
                                           Steven J. Balick (#2114)
 Of Counsel:                               Andrew C. Mayo (#5207)
                                           500 Delaware Avenue, 8th Floor
 James B. Monroe                           P.O. Box 1150
 Eric J. Fues                              Wilmington, Delaware 19899
 Laura P. Masurovsky                       (302) 654-1888
 Sanya Sukduang                            sbalick@ashbygeddes.com
 Paul W. Browning                          amayo@ashbygeddes.com
 Li Feng
 Andrew E. Renison                         Attorneys for Plaintiffs
 John E. Nappi
 Jeanette M. Roorda
 Aaron G. Clay
 FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
 901 New York Ave., N.W.
 Washington, D.C. 20001
 (202) 408-4000

 Megan L. Meyers
 FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
 271 17th Street NW, Suite 1400
 Atlanta, GA 30363
 (404) 653-6565

 Dated: January 31, 2020




{01532250;v1 }                        21
